Fourth Court of Appeals
                                San Antonio, Texas
                                      March 23, 2022

                                   No. 04-21-00549-CR

                                   Monica Jamie LARA,
                                        Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the County Court at Law No. 15, Bexar County, Texas
                                  Trial Court No. 631019
                          Honorable Melissa Vara, Judge Presiding


                                      ORDER

       Appellant’s second motion for extension of time is GRANTED. Appellant’s brief is due
April 20, 2022. No further extensions will be granted absent extenuating circumstances.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court